Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 29, 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the pressure measurement sensor" in lines 11 and 15.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of advancing prosecution, the examiner assumes “the pressure measurement sensor” is the same sensor as the “pressure sensor” in line 6 for antecedent basis. 
For claim 1, the limitation “a pressure sensor coupled to the pressure signal channel at the sheath distal end” is indefinite. It is unclear if the pressure sensor is at the sheath distal end, or if the pressure signal channel is at the sheath distal end. For the purpose of advancing prosecution, the examiner assumes the pressure sensor is at the sheath distal end, since the previous limitation states “a pressure signal channel between the sheath ends”. 
The term “substantially larger” in claim 2 is a relative term which renders the claim indefinite. The term “substantially larger” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of advancing prosecution, the examiner assumes “substantially larger” to mean when the opening diameter of the sheath is visibly larger than diameter of the pressure sensor. 
	Claim 4 recites the limitation "the probe" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of advancing prosecution, the examiner assumes “the probe” should be “the probe sheath” for antecedent basis. 
Claim 10 recites the limitation "the probe" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of advancing prosecution, the examiner assumes “the probe” should be “the probe sheath” for antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-3, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Griswold et al. (US 20130253347 A1, published September 26, 2013) in view of Petroff et al. (US 20140094697 A1, published April 3, 2014), from IDS, hereinafter referred to as Griswold and Petroff, respectively.
Regarding claim 1, Griswold teaches a medical sensor system (Fig. 16A-16B, delivery catheter 560) comprising: 
a probe sheath having: 
i. a sheath proximal end and a sheath distal end, the sheath distal end being configured for insertion through an insertion opening into a lumen of a patient (Fig. 16A, outer sheath 520 with distal opening 522; see para. 0156 – “Delivery catheter 560 and outer sheath 520 are sized to traverse a vasculature of the patient…”),
a pressure sensor configured to measure pressure in the pressure signal channel and produce a corresponding pressure measurement signal (Fig. 16A-16B; see para. 0124 – “…IMD 380 includes a pressure sensor…”); and 
a sheath retraction mechanism portion of the probe sheath having: 
i. an extended sheath configuration wherein the sheath distal end extends through the insertion opening into the lumen and encloses the pressure sensor in physical isolation from the lumen (Fig. 16A, where the outer sheath 520 is extended to enclose IMD 380 (pressure sensor) from the lumen), and 
ii. a retracted sheath configuration wherein the sheath distal end is longitudinally retracted back from the lumen towards the insertion opening so as to expose at least a portion of the pressure sensor to the lumen (Fig. 16B, where the outer sheath 520 is retracted back to expose the IMD 380 (pressure sensor) to the lumen). 
	Griswold discloses a pressure sensor, but does not explicitly teach a pressure signal channel between the sheath ends and a pressure sensor coupled to the pressure signal channel at the sheath distal end.
	Whereas, Petroff, in the same field of endeavor, teaches a pressure signal channel between the sheath ends and a pressure sensor coupled to the pressure signal channel at the sheath distal end (Fig. 1A, pressure transducer 26 (pressure sensor) within catheter 22 (sheath); see para. 0017 – “…an electrical pressure transducer positioned within a pocket within the wall of the catheter. In one embodiment, the electrical pressure transducer includes leads [pressure signal channel] embedded in the wall of the catheter.”). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as disclosed in Griswold, by including to the system a pressure signal channel between the sheath ends and a pressure sensor coupled to the pressure signal channel at the sheath distal end, as disclosed in Petroff. One of ordinary skill in the art would have been motivated to make this modification in order for the acquisition of the OCT image to allow a way to correct for pressure reading errors, as taught in Petroff (see para. 0089).
Furthermore, regarding claim 2, Griswold further teaches wherein the probe sheath further comprises an exit opening at the sheath distal end having an opening diameter substantially larger than a cross-sectional diameter of the pressure sensor (Fig. 16A, distal opening 522 (exit opening) of outer sheath 520 having a diameter larger than IMD 380 (pressure sensor)). 
Furthermore, regarding claim 3, Petroff further teaches wherein the probe sheath further comprises 
an imaging signal channel between the sheath ends adjacent the pressure signal channel (Fig. 1A, OCT (optical coherence tomography) beam director 30 (imaging sensor) next to pressure transducer 26), and 
an imaging sensor coupled to the imaging signal channel at the sheath distal end and configured to produce a corresponding imaging measurement signal (Fig. 1A, OCT beam director 30 at the distal end of the catheter 22). 
Furthermore, regarding claim 15, Petroff further teaches wherein the system is an intravascular Optical Coherence Tomography (OCT) imaging system (Fig. 1; see para. 0088 – “The OCT catheter also includes a lumen for containing a guidewire 6 that permits the OCT pressure sensing catheter move to the site of interest in the vasculature of the patient.”). 
The motivation for claims 3 and 15 was shown previously in claim 1.
Furthermore, regarding claim 12, Griswold further teaches wherein the pressure sensor is an electrical pressure sensor (see para. 0050 – “IMD 15 may be, in such examples, any of a number of different types of pressure sensors. One form of pressure sensor that may be useful for measuring blood pressure is a capacitive pressure sensor.”).

	Claim 4-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Griswold in view of Petroff, as applied to claim 3 above, and in further view of Hastings et al. (US 20100249603 A1, published September 30, 2010), hereinafter referred to as Hastings.
Regarding claim 4, Griswold in view of Petroff teaches all of the elements disclosed in claim 3 above.
Griswold in view of Petroff teaches imaging and pressure signal channels, but does not explicitly teach where the system further comprises a rotatable torque arrangement within the probe sheath around at least a portion of both the signal channels and configured to rotate the sensors within the sheath distal end.
Whereas, Hastings, in the same field of endeavor, teaches
a rotatable torque arrangement (motor 416) within the probe sheath around at least a portion of both the signal channels (Fig. 4, motor 416 within sheath 404, motor 416 around imaging core conductors 418 (signal channels)) and 
configured to rotate the sensors within the sheath distal end (Fig. 4, motor 416 rotating transducers 412 (sensors) within sheath distal end (imaging core 408 at distal end of catheter 402)). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as disclosed in Griswold in view of Petroff, by including to the system a motor within the probe sheath, as disclosed in Hastings. One of ordinary skill in the art would have been motivated to make this modification in order to reduce or eliminate non-uniform rotation caused by off-axis forces, such as blood vessel walls pressing against portions of the catheter, as taught in Hastings (see para. 0043). 
Furthermore, regarding claim 5, Hastings further teaches wherein the rotatable torque arrangement includes a torque coil (Fig. 4, where the torque coil is the stator 428).
Furthermore, regarding claim 6, Hastings further teaches wherein the rotatable torque arrangement includes a flexible tubing (Fig. 4, where the motor 416 includes the sheath 404, where the sheath is flexible; see para. 0029 – “The sheath 302 may be formed from any flexible, biocompatible material suitable for insertion into a patient”).
Furthermore, regarding claim 7, Hastings further teaches wherein the system further comprises a micro-motor within the sheath distal end (Fig. 4, motor 416 within sheath 404 at distal end of catheter 402).
Furthermore, regarding claim 8, Hastings further teaches wherein the micro-motor is configured to rotate the imaging sensor (Fig. 4, motor 416 rotating transducers 412 (sensors); see para. 0046 – “A rotatable imaging core 408 is disposed in the lumen 406 at the distal end of the catheter 402. The imaging core 408 includes a rotatable driveshaft 410 with one or more transducers 412 coupled to a distal end of the driveshaft 410 and a transformer 414 coupled to a proximal end of the driveshaft 410. The imaging core 408 also includes a motor 416 coupled to the driveshaft 410.”). 
Furthermore, regarding claim 10, Hastings further teaches 
a rotatable torque arrangement (motor 416) within the probe sheath around at least a portion of the imaging signal channel (Fig. 4, motor 416 within sheath 404, motor 416 around imaging core conductors 418 (signal channels)) and 
configured to rotate the imaging sensor within the sheath distal end (Fig. 4, motor 416 rotating transducers 412 (sensors) within sheath distal end (imaging core 408 at distal end of catheter 402)). 
The motivation for claims 5-8 and 10 was shown previously in claim 4.
Furthermore, regarding claim 9, Hastings further teaches wherein the micro-motor is configured to rotate a reflector that reflects imaging energy from the imaging sensor (Fig. 8; see para. 0089-0091 – “…the windings 818 or 820 include two perpendicularly-oriented windings…which provide a rotating magnetic field to torque the magnet 816. The windings 818 or 820 are provided with power from the control module (104 in FIG. 1) via one or more motor conductors 824…the rotating mirror 812 is fixedly coupled to the magnet 816 such that the mirror 812 rotates with the magnet 816…acoustic signals may be emitted from the one or more fixed transducers 808 towards the rotating mirror 812 and be redirected to an angle that is not parallel to the longitudinal axis of the magnet 816.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as disclosed in Griswold in view of Petroff, by including to the system a motor configured to rotate a mirror, as disclosed in Hastings. One of ordinary skill in the art would have been motivated to make this modification in order to eliminate the need for a transformer in the system, as taught in Hastings (see para. 0086). 
Furthermore, regarding claim 14, Hastings further teaches wherein the system is an intravascular ultrasound (IVUS) imaging system (Fig. 1, IVUS imaging system 100). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as disclosed in Griswold in view of Petroff, by having the system be an IVUS imaging system, as disclosed in Hastings. One of ordinary skill in the art would have been motivated to make this modification in order to visualize segments of a vascular system that may be difficult to visualize using other intravascular imaging techniques, as taught in Hastings (see para. 0002). 

	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Griswold in view of Petroff and Hastings, as applied to claim 10 above, and in further view of Tokida (US 20200129072 A1, published April 30, 2020), hereinafter referred to as Tokida. 
Regarding claim 10, Griswold in view of Petroff and Hastings teaches all of the elements disclosed in claim 1 above.
Griswold in view of Petroff and Hastings teaches the imaging and pressure signal channels, but does not explicitly teach wherein the probe sheath has a first bore for the imaging signal channel and a second bore for the pressure signal channel such that the two channels are in physical isolation.
Whereas, Tokida, in the same field of endeavor, teaches wherein the probe sheath has a first bore for a first signal channel and a second bore for a second signal channel such that the two channels are in physical isolation (Fig. 5-8, where the optical fiber 143 (first signal channel within a first bore) and the electric signal lines 142a and 142b (second signal channel) of electric signal cable 142 (second bore) are physically isolated; see para. 0025 – “…FIGS. 5 to 8 are diagrams for describing a positioning mechanism of an ultrasound transmitter and receiver 145 a and an optical transmitter and receiver 145 b, which are main parts of the image diagnosis catheter 100.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the imaging and pressure signal channels, as disclosed in Griswold in view of Petroff and Hastings, by having two different signal channels in physical isolation, as disclosed in Tokida. One of ordinary skill in the art would have been motivated to make this modification in order for the user to operate different sensors in the catheter without the sensors interfering with each other, as taught in Tokida (see para. 0085). 

	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Griswold in view of Petroff, as applied to claim 1 above, and in further view of Schmitt et al. (US 8478384 B2, published July 2, 2013), from IDS, hereinafter referred to as Schmitt.  
Regarding claim 13, Griswold in view of Petroff teaches all of the elements disclosed in claim 1 above.
Griswold in view of Petroff teaches the pressure sensor, but does not explicitly teach wherein the pressure sensor is an optical pressure sensor.
Whereas, Schmitt, in the same field of endeavor, teaches wherein the pressure sensor is an optical pressure sensor (Fig. 3, optical pressure probe 90). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressure sensor, as disclosed in Griswold in view of Petroff, by having the pressure sensor be an optical pressure sensor, as disclosed in Schmitt. One of ordinary skill in the art would have been motivated to make this modification in order to reduce the susceptibility to electrical interference and calibration drift, as taught in Schmitt (see col. 1, lines 47-52). 

	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Griswold in view of Petroff, as applied to claim 1 above, and in further view of Teo et al. (US 20120172698 A1, published July 5, 2012), hereinafter referred to as Teo. 
Regarding claim 16, Griswold in view of Petroff teaches all of the elements disclosed in claim 1 above.
Griswold in view of Petroff does not explicitly teach wherein the system is a spectroscopy imaging system.
Whereas, Teo, in the same field of endeavor, teaches wherein the system is a spectroscopy imaging system (see para. 0048 – “…optical fiber-based technologies such as fluorescence spectroscopy or photo-acoustic imaging can also be accommodated with the micro-motor based IVUS techniques described above in order to expand diagnostic capabilities.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as disclosed in Griswold in view of Petroff, by having the system be a spectroscopy imaging system, as disclosed in Teo. One of ordinary skill in the art would have been motivated to make this modification in order to expand diagnostic capabilities, as taught in Teo (see para. 0048).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Courtney et al. (US 20160302763 A1, published October 20, 2016) discloses a catheter containing optical and ultrasound sensors.
Zhou et al. (US 20140107492 A1, published April 17, 2014) discloses a catheter containing a micro motor, a rotatable reflector, and a stationary ultrasound transducer to eliminate the need for wires. 
Dae et al. (US 20040030259 A1, published February 12, 2004) discloses a catheter where a portion of the sheath extends to have a temperature sensor exposed to lumen, and then the portion of the sheath retracts to enclose the temperature sensor from lumen.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793     

/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793